EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  In the specification, cross-reference to related applications, at line 1, after No. insert --16/840,748--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or suggest inter alia: A tool and method for configuring a rotatable cable management system as being recited in independent claims 1 and 11, respectively of the instant application. The closest prior art of record to KR101436595 which disclose a similar tool and method for configuring a rotatable cable management system. However, KR101436595 lacks to disclose or suggest at least the limitation of the tool comprising: a first helix ear member configured for removable attachment to a first area of an exterior surface of a coupling member, the first helix ear member having a plurality of slots disposed there along, at least a portion of each slot being enlarged to receive a connectorized cable; a second helix ear member configured for removable attachment to a second area of the exterior surface of the coupling member, the second helix ear member having a plurality of slots disposed there along, at least a portion of each slot being enlarged to receive the connectorized cable; a first set of fastener or retaining members received by the first helix ear member, the first set of fastener or retaining members being configured to removably attach the first helix ear member to the first area of the coupling member; and a second set of fastener or retaining members received by the second helix ear member, the second set of fastener or retaining members being configured to removably attach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831